Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 08/15/2022, wherein claims 25 and 27-29 were amended.
	Claims 24-43 are pending.
Election/Restrictions 
Applicant’s elected a) Group II, a method of treating a demyelinating disease, b) metformin as the AMPK agonist and c) clemastine as the differentiation factor, in the reply filed on 4/7/2022.
Claims 30, 32-35, 37-40 and 42-43 are withdrawn from consideration as being directed toward non-elected subject matter.  
Claims 24-29, 31, 36 and 41 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Drawing Objections
	Applicant’s amendment to the specification that replaces “F” with “Figure 1F,” is sufficient to overcome this objection.
Claim Objections
	Applicant’s amendment to claims 25 that recites a) “6-7-Dihydro-4-hydroxy-3-(2’-hydroxy[1, 1’-biphenyl]-4-y)-6-oxo-thieno[2,3-b]pyridine-5-carbonitrile” followed by “(A-769662),” is sufficient to overcome this objection.
	Applicant’s amendment to claims 28 and 29 that deletes “6-7-Dihydro-4-hydroxy-3-(2’-hydroxy[1, 1’-biphenyl]-4-y)-6-oxo-thieno[2,3-b]pyridine-5-carbonitrile,” is sufficient to overcome this objection. 
	Applicant’s amendment to claim 25 that deletes “EDNRB” and “GPR17,” and adds “endothelin receptor type B (EDNRB)” and “protein-coupled receptor 17 (GPR17),” is sufficient to overcome this objection and the objection to claims 28 and 29.  

35 U.S.C. § 112
	Applicant’s amendments to claims 25 and 28-29 that deletes “or (iii) both (i) and (ii),” is sufficient to overcome this rejection.  
	Applicant’s amendment to claim 27 that substitutes “a” with “the” in the phrase "the responsiveness,” is sufficient to overcome this rejection.

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 24-29, 31, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0248099 to Ishii (PTO-892) in view of Green (PTO-892), as evidenced by MS Society (PTO-892)
	Ishii ‘099 teaches a method of treating disorders or diseases of the central nervous system, wherein the disorder or disease is associated with tissue shrinkage or atrophy, by administering a composition that enhances the activity of endogenous insulin (pg. 6, claim 25).  Multiple sclerosis is taught as a disease or disorder (pg. 6, claim 25).   Metformin is taught as the composition (pg. 6, claim 27).
	While Ishii ‘099 teaches a method of treating a demyelinating disease/increasing the responsiveness of an oligodendrocyte progenitor by administering an AMPK agonist, it differs from that of the instantly claimed invention in that it does not teach a differentiation factor.
	Green teaches clemastine fumarate as a remyelinating therapy for multiple sclerosis based on a randomized, controlled, double-blind cross-over trial (title).  Clemastine fumarate promotes oligodendrocyte precursor differentiation and remyelination without modulating the immune system (pg. 2486).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed application, to add the clemastine fumarate of Green to the method of treatment of Ishii ‘099, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the clemastine fumarate of Green to the method of treatment of Ishii ‘099, with a reasonable expectation of success, because Ishii ‘099 and Green are both directed to methods of treating multiple sclerosis and Green teaches that clemastine fumarate promotes oligodendrocyte precursor differentiation and remyelination without modulating the immune system.  It is prima facie obvious to combine prior art elements (metformin for treating CNS disorders such as multiple sclerosis and clemastine for treating multiple sclerosis) to yield the predictable result of a method of treating multiple sclerosis.  
See MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
As evidenced by MS Society, clemastine is otherwise known as clemastine fumarate (pg. 1).  
RESPONSE TO ARGUMENTS
	Applicant argues that the skilled artisan reading Ishii and Green would not have been able to reasonably predict the technical effects of the current methods.  Applicant argues that Figure 4F provides data showing that the use of metformin in combination with T3 is greater than would be expected based on the effects of T3 or metformin alone.  Applicant argues that Figure 4F provides additional data demonstrating similar improved effects when combining metformin with other differentiation factors.
	While Figure 4F does show that the use of metformin in combination with T3 is greater than would be expected based on the effects of T3 or metformin alone, this argument is not persuasive.  Unexpected results must be commensurate in scope with the claimed invention; see MPEP 216.02(d).  
	Instant independent claim 24 is directed to a method of treating a demyelinating disease  by administering an AMPK agonist and a differentiation factor.  
	The instant data is directed toward the differentiation of oligodendrocyte progenitor cells and does not readily provide data or evidence relating the differentiation of oligodendrocyte progenitor cells to a method of treating a demyelinating disease in a subject.  
	Additionally, the instant data only shows the effect of the control, T3 and metformin, alone, and the instant data only appears to show an experimental amount of 100 microliters of metformin, while remaining silent regarding amounts of other agents.  Therefore, it is impossible to evaluate the unexpected nature or superiority of the combined effect of metformin with a) 9cRA, b) benztropine, or c) miconazole, since there no is data showing the effect of 9cRA, benztropine, and miconazole, alone, on the differentiation of oligodendrocyte progenitor cells, and no data showing effective amounts of the agents alone or in combination with metformin.  
Furthermore, the instant data only shows the combined effect of metformin with a) T3, b) 9cRA, c) benztropine, and d) miconazole.  However, the instant claims are directed toward a combination of any AMPK agonist with any differentiation factor. 
For these reasons, the instant arguments are not persuasive.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622